******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       CHARLES ILL v. ELLEN MANZO-ILL
                 (AC 37070)
          DiPentima, C. J., and Keller and Bishop, Js.
        Argued April 14—officially released July 12, 2016

   (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Shay, J. [dissolution judgment];
           Heller, J. [motion to dismiss].)
 James H. Lee, for the appellant (defendant).
  Paul T. Tusch, with whom was Danielle J. B.
Edwards, for the appellee (plaintiff).
                          Opinion

   KELLER, J. The defendant, Ellen Manzo-Ill, appeals
from the judgment of the trial court dismissing her
postdissolution motion to modify her alimony award.
On appeal, the defendant claims that the trial court
erred in concluding that (1) Practice Book § 25-34 (e)1
authorized it to dismiss her motion for modification,
and (2) she failed to show good cause for her failure
to reclaim her motion within three months of the date
it was filed and failed to prosecute the motion with
reasonable diligence. We affirm the judgment of the
trial court.
   The following facts and procedural history are rele-
vant to this appeal. On August 19, 2008, following a five
day trial, the court, Shay, J., dissolved the marriage of
the plaintiff, Charles Ill, and the defendant. As set forth
in the memorandum of decision rendering the judgment
of dissolution, the court found that the defendant was
fifty-two years old and ‘‘employed throughout the mar-
riage, first by IBM and then by AT&T, up through 1998
when the family moved to Paris, France, after which
[time] she became a full time homemaker and has not
worked outside of the home since. Her sole reported
net income of approximately $1300 per month is derived
from interest and dividends. For much of the marriage,
her annual earnings, well into six figures, matched or
exceeded those of the [plaintiff]. . . . The [plaintiff] is
fifty-four years old . . . . He has a BS in mechanical
engineering, as well as an MBA . . . . He has been
employed throughout the marriage reaching the top
rungs of the corporate ladder.’’ The court further noted
that the plaintiff’s last employment prior to the dissolu-
tion was at Avaya as a senior vice president of global
sales. The court found: ‘‘His annual compensation there
was $750,000 including incentive pay. At some point,
the company was acquired by venture capitalists and
went private. He left in May of this year, and he is
currently looking for work.’’
    In that portion of the judgment addressing alimony,
the dissolution court ordered each of the parties to pay
nominal alimony of $1 per year to one another until the
death of either party or the remarriage of the other
party, whichever shall sooner occur, and stated: ‘‘It is
the intention of the court that any future alimony order
be based solely upon the earned income from employ-
ment, and not upon investment or other passive
income.’’ (Emphasis omitted.) The court also indicated:
‘‘[I]n making its award of nominal periodic alimony
. . . the court . . . finds . . . that each party has a
demonstrable and substantial earning capacity and an
ability to support himself or herself without the finan-
cial assistance of the other; that the wife’s medical
condition is treatable with medication and does not
adversely limit her ability to maintain gainful employ-
ment in any significant manner; and that the court has
particularly considered the length of the marriage, the
ages of the parties, their education and past employ-
ment history, the ages of the children and the dimin-
ished caretaker role for each parent, and the award of
property . . . including income-producing assets, as
well as the division of the [plaintiff’s] pension and other
retirement assets of the parties.’’
   Neither party was satisfied with the terms of the
dissolution judgment. After the judgment of dissolution
was rendered, on October 3, 2008, in response to the
plaintiff’s motion for reargument and reconsideration,
the court filed a corrected memorandum of decision,
but it did not alter the terms of the alimony order.
Subsequently, on October 23, 2008, the plaintiff filed
an appeal that was withdrawn on June 8, 2010. On
September 19, 2008, the defendant filed a motion to
open the judgment, which the court denied on April
20, 2010. Later, on May 24, 2010, the court denied the
defendant’s motion to reargue her motion to open the
judgment, noting that the motion to open had been
reclaimed more than three months after the date of
its filing in derogation of Practice Book § 25-34 (e).
Although the defendant filed a motion for extension of
time to file an appeal from this denial on June 14, 2010,
she withdrew her motion for extension of time on June
24, 2010 and did not appeal from the court’s denial of
the motion to open.
   On April 6, 2010, shortly before the court denied the
defendant’s motion to open the judgment, she filed the
motion for modification of alimony that is the subject
of the present appeal. The defendant sought a modifica-
tion on the basis of a substantial change in the parties’
circumstances. Specifically, her motion alleged in rele-
vant part as follows: ‘‘Since the date of the [decision
dissolving the parties’ marriage], the circumstances
concerning this case have changed substantially in that
the plaintiff is currently employed and earning an
income, while the defendant is not currently employed,
and that a substantial amount of time has elapsed since
the judgment was entered and that as a result of the
plaintiff’s appeal of the judgment, the defendant has
been denied access to the funds necessary to support
herself.’’ The funds to which the defendant claimed she
had been denied access would have been derived from
the property distribution ordered by the court in the
judgment of dissolution.
   After filing her motion for modification, the defen-
dant initiated discovery, which she pursued throughout
2010 by serving the plaintiff with requests for produc-
tion, to which the plaintiff objected; noticing a deposi-
tion of the plaintiff, for which he sought a protective
order because he was unavailable on the date scheduled
for the deposition; and issuing numerous subpoenas to
various entities associated with the plaintiff’s earnings
and investments, all of which the plaintiff moved to
quash.2
  On December 20, 2010, the court, Wenzel, J., over-
ruled all of the plaintiff’s objections to the defendant’s
requests for production. As a result, the plaintiff’s
motions to quash were marked off as moot by the court
on that same date. Six months later, on July 20, 2011,
the defendant filed a motion for contempt claiming
that the plaintiff had failed to comply fully with her
discovery requests. The July 20, 2011 motion for con-
tempt was marked off on August 1, 2011. On October 26,
2011, the plaintiff filed a motion for order of compliance
with discovery pursuant to Practice Book § 13-14. No
action has ever been taken on that motion.
   On February 22, 2012, almost two years after the
defendant had filed her motion for modification, the
plaintiff moved to dismiss it on the grounds that the
defendant had not prosecuted her motion with reason-
able diligence and had failed to reclaim it within three
months from its filing date pursuant to Practice Book
§ 25-34 (e). The plaintiff claimed that, in an attempt to
circumvent the prohibition against reclaiming a motion
after a period of three months from its filing date, the
defendant had contacted the family caseflow coordina-
tor unilaterally and had requested that her motion for
modification be placed on the calendar. Further, the
plaintiff argued that he had provided his last supplemen-
tal document production in response to the defendant’s
discovery requests in August, 2011, that the defendant
had taken no action in court on her motion since that
date, and that she also had failed to comply with his
requests for production.
   The defendant responded by filing another motion
for contempt against the plaintiff on February 24, 2012,
in which she claimed that the plaintiff still had failed
to comply with discovery. The motion for contempt
was marked off on March 19, 2012. The defendant reno-
ticed the deposition of the plaintiff for April 3, 2012,
but it did not take place. On April 16, 2012, the defendant
filed an objection to the plaintiff’s motion to dismiss,
arguing that an exception to Practice Book § 25-34 (e)
existed because her motion for modification twice had
been scheduled for a hearing on a date certain.3
  On May 21, 2012, the court, Schofield, J., sustained
the defendant’s objection to the plaintiff’s motion to
dismiss the defendant’s motion for modification.4 Sub-
sequent to Judge Schofield’s ruling, the defendant
renewed and expanded her discovery efforts. Between
April 18, 2012, and November 14, 2012, she filed motions
for commissions to take out-of-state depositions of vari-
ous business entities connected to the plaintiff, but
none of the depositions occurred either because the
defendant did not pursue them as scheduled or the
defendant failed to respond to and seek resolution of
motions to quash and for protective orders sought by
the plaintiff.5 For nearly a year, between November 14,
2012, and November 21, 2013, the defendant did not
make further filings. On November 21, 2013, without
filing a motion for a commission, she issued a subpoena
to IBM for a deposition, which the plaintiff moved to
quash. The plaintiff also sought a protective order.
Despite initiating efforts to take numerous depositions
throughout the pendency of her motion to modify, the
defendant admits she never took a single deposition.
At no time after Judge Wenzel’s decision overruling
the plaintiff’s objection to the defendant’s requests for
production on May 20, 2010, did the defendant obtain
a ruling by the court that moved forward the discovery
impasse she alleged to exist or that found that the
plaintiff was noncompliant with the rules of discovery.
   On December 26, 2013, the plaintiff filed a second
motion to dismiss the defendant’s motion for modifica-
tion, which is the subject of this appeal. The plaintiff’s
motion to dismiss sought dismissal pursuant to Practice
Book §§ 14-3,6 25-34 (e), and 25-48. In his motion, the
plaintiff alleged that the defendant’s delay in pursuing
her motion for modification had not been reasonable
and that to permit the defendant to continue to intermit-
tently resurrect and then abandon her discovery efforts,
or to pursue her motion after ignoring it for a significant
period of time, worked a prejudice on the plaintiff by
virtue of: (a) his being subjected to a new round of
discovery after previously providing extensive docu-
mentation several years earlier; (b) his having to incur
legal fees to defend himself against a motion and discov-
ery attempts previously abandoned by the defendant;
and (c) his having to stand ready for trial for several
years while the defendant continued to decide whether
to proceed with her motion. The defendant responded
by issuing another subpoena, dated January 3, 2014, to
the Dowling Group, the plaintiff’s accounting firm, to
which the plaintiff responded by filing a motion to quash
and a motion for a protective order.
   The defendant filed an objection to the plaintiff’s
motion to dismiss on February 19, 2014. In her objec-
tion, she claimed that she had obtained documents pur-
suant to subpoenas from multiple entities but still
needed time to serve additional subpoenas upon several
other entities, and that she had not obtained the plain-
tiff’s tax records.7 She also complained that, with
respect to her discovery efforts, the plaintiff had
engaged in obstructionist behavior. The court heard
oral argument on the motion to dismiss on February 24,
2014. On May 14, 2014, the court granted the plaintiff’s
motion to dismiss.
   In its memorandum of decision, the court set forth the
protracted procedural history leading to the plaintiff’s
motion to dismiss the defendant’s motion for modifica-
tion of alimony. In its analysis, the court stated in rele-
vant part: ‘‘Upon a review of the court file, it appears
that much of the defendant’s third party discovery was
initiated well before February, 2013. While the defen-
dant’s counsel may have had follow-up discussions in
2013 to secure compliance with the subpoenas that
were served, and likely spent time in 2013 reviewing
the material that was produced, these activities do not
show sufficient good cause to excuse the delay in prose-
cuting the defendant’s motion . . . . There is also
nothing in the court file to indicate that the plaintiff
was engaging in ‘obstructionism and bad faith delay
tactics’ during this time that would excuse the defen-
dant’s delay in prosecuting her motion. Between May
24, 2012, and February 6, 2014, the defendant filed only
two motions, both of which were for commissions to
take out-of-state depositions . . . and the parties were
before the court just three times, again, in connection
with motions for commissions . . . . The defendant
has failed to show good cause for her delay in prosecut-
ing a four year old motion for modification . . . .
Under Practice Book § 25-34 (e), the defendant’s motion
for modification is stale, it has not been diligently prose-
cuted, and it will not be considered by the court.’’ The
court granted the plaintiff’s motion to dismiss.
  Thereafter, the court denied the defendant’s motion
for reargument and reconsideration. This appeal
followed.
                             I
   We first address the defendant’s claim that the court
erroneously concluded that Practice Book § 25-34 (e)
authorized it to dismiss her motion for modification of
alimony. Because the propriety of the court’s imposition
of the sanction of dismissal necessarily depends on the
propriety of its legal construction of the rule, our review
is plenary. See Wexler v. DeMaio, 280 Conn. 168, 181–82,
905 A.2d 1196 (2006). ‘‘[T]he interpretive construction
of the rules of practice is to be governed by the same
principles as those regulating statutory interpretation.’’
(Internal quotation marks omitted.) In re Shanaira C.,
297 Conn. 737, 758, 1 A.3d 5 (2010). ‘‘When construing
a statute, [o]ur fundamental objective is to ascertain
and give effect to the apparent intent of the legislature.
. . . In other words, we seek to determine, in a rea-
soned manner, the meaning of the statutory language
as applied to the facts of [the] case, including the ques-
tion of whether the language actually does apply. . . .
In seeking to determine that meaning, General Statutes
§ 1-2z directs us first to consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) Id., 757–58.
   We begin with an examination of the language of
Practice Book § 25-34 (e), which provides in relevant
part: ‘‘Unless for good cause shown, no motion may be
reclaimed after a period of three months from the date
of filing.’’ The rule neither expressly provides for the
sanction of dismissal nor expressly forbids the imposi-
tion of such sanction. The rule, however, plainly autho-
rizes a sanction in that, absent a showing of good cause,
‘‘no motion may be reclaimed’’ after three months of
its filing. Practice Book § 25-34 (e). Reclaiming a motion
is the only way to have it presented to the court for a
hearing, for in the absence of a party’s reclaiming the
motion, it would not be placed on the calendar. Thus,
the unmistakable effect of precluding a party from
reclaiming a motion is to preclude a party from
obtaining a hearing on such motion. The consequence
of failing to secure a hearing on a motion is tantamount
to losing the right to have it considered at all. Insofar
as there is no practical difference between precluding
a party from obtaining a hearing on a motion and a
dismissal of such motion, we are not persuaded that
the rule does not permit a court to clear its docket by
dismissing a motion that, by operation of the rule, it is
unable to entertain.
   Furthermore, it is a logical consequence of the opera-
tion of Practice Book § 25-34 (e) for a court to grant a
motion to dismiss a motion to which the rule applies
because a motion that is not reclaimed or withdrawn
might remain pending indefinitely if never acted upon.8
The defendant argues that, procedurally, § 25-34 (e) is
best addressed as a part of a final hearing on the merits,
as opposed to being used to dismiss or deny a motion
before any such hearing commences. This position
defies common sense, and would eviscerate the provi-
sions of § 25-34 (e). It would require the court unneces-
sarily to conduct a full hearing on the motion in order
to determine whether to dismiss it or render a decision
on its merits.
   If a court, for docket management purposes, chooses
to confer absolute finality to the issue of whether a
party has lost the right to have the motion considered
by ordering its dismissal, such an action does not, for
all practical purposes, alter the intended consequence
of the rule. A dismissal appropriately lays any issue as
to the motion’s viability, finally, to rest.9 Otherwise, the
result is an unworkable situation in which a court could
be faced with repeated attempts by the movant to
reclaim the motion, subject to repeated objections from
the nonmovant that the rule prohibits the court from
considering it. This situation would place the nonmov-
ant in the untenable position of having to be perpetually
poised to defend the stale motion.
  To the extent that there is any ambiguity as to
whether Practice Book § 25-34 (e) authorizes a dis-
missal, we are guided by the relationship of that rule
to other rules of practice and common-law principles
governing the efficient disposition of litigation. We note
that the court, faced with a case that had been lan-
guishing on its docket for years, also had other, similar,
means to control the pace of litigation before it.
   In the present case, the plaintiff based his motion to
dismiss not only on Practice Book § 25-34 (e), but on
the failure ‘‘to prosecute an action with reasonable dili-
gence’’ ground of Practice Book § 14-3.10 Although the
defendant urges us to conclude that the court dismissed
the motion solely on the basis of its reliance on § 25-
34 (e), the court’s memorandum of decision reflects
that it relied on § 14-3, which is incorporated into the
Practice Book chapter governing family matters by
Practice Book § 25-48, as well. In addition to finding
that the defendant failed to establish good cause for
the delay in the pursuit of her motion to modify under
§ 25-34 (e), the court also found that the motion ‘‘has
not been diligently prosecuted,’’ thereby making a find-
ing that was unmistakably related to the plaintiff’s reli-
ance on § 14-3.11 Section 14-3, when applicable,
specifically authorizes the court to ‘‘render a judgment
dismissing the action . . . .’’ The omission of a specific
citation to § 14-3 in the court’s decision does not dimin-
ish or invalidate the court’s specific finding, which is
required under that rule, that the defendant had failed
to diligently prosecute her motion. Such an interpreta-
tion of the court’s opinion would elevate form over
substance. It is clear that the court relied on the pre-
cepts of § 14-3, even though it did not expressly cite
that rule.
   With respect to the court’s authority under Practice
Book § 14-3, we observe that the plaintiff’s second
motion to dismiss was filed on December 26, 2013 and
was argued on February 24, 2014. Thus, the two week
notice requirement of § 14-3 was satisfied in the present
case. The parties do not dispute that the defendant’s
motion for modification of alimony, postjudgment, is
an ‘‘action.’’ The definition of an ‘‘action’’ was discussed
in In re Investigation of the Grand Juror, 188 Conn.
601, 452 A.2d 935 (1982). ‘‘In a general sense, the word
action means the lawful demand of one’s right in a court
of justice; and in this sense it may be said to include
any proceeding in such a court for the purpose of
obtaining such redress as the law provides. . . . It
includes not only the usual civil action instituted by
process but also proceedings initiated by petition . . .
stipulation . . . or motion.’’ (Citations omitted; inter-
nal quotation marks omitted.) Id., 606.
  Finally, we note that ‘‘[t]he power of a court to man-
age its dockets and cases by the imposition of sanctions
to prevent undue delays in the disposition of pending
cases is of ancient origin, having its roots in judgments
. . . entered at common law . . . and dismissals
. . . . That power may be expressly recognized by rule
or statute, but it exists independently of either and
arises because of the control that must necessarily be
vested in courts in order for them to be able to manage
their own affairs so as to achieve an orderly and expedi-
tious disposition of cases. . . . Simply stated, [t]he
inherent powers of . . . courts are those which are
necessary to the exercise of all others.’’ (Internal quota-
tion marks omitted.) Feuerman v. Feuerman, 39 Conn.
App. 775, 777, 667 A.2d 802 (1995). Regardless of the
authority contained in the Practice Book provisions,
the court had the inherent authority to sanction a party
who had failed to pursue a motion with reasonable dil-
igence.
   In light of the foregoing authority, we conclude that
the defendant’s claim that the court lacked the authority
to dismiss her motion for modification is without merit.
                            II
   As we perceive it,12 the defendant’s second claim is
that the court erred in concluding that she (1) failed to
show good cause for her failure to reclaim her motion
within three months of the date on which it was filed
and (2) failed to diligently prosecute it. This discussion
requires a two part analysis, because the standard for
reviewing a trial court’s decision on whether a motion
is stale under Practice Book § 25-34 (e) is the clearly
erroneous standard; see Larson v. Larson, 89 Conn.
App. 57, 69, 872 A.2d 912, cert. denied, 274 Conn. 915,
879 A.2d 892 (2015); and the standard for reviewing
whether a trial court’s dismissal of an action under
Practice Book § 14-3 is whether the trial court abused
its discretion. See Krevis v. Bridgeport, 262 Conn. 813,
818–19, 817 A.2d 628 (2003).
                            A
   In Larson v. Larson, supra, 89 Conn. App. 69, this
court indicated, as follows: ‘‘Whether a party has shown
good cause in not pursuing a motion within the three
month limitation is a question of fact for the trial court.
[W]here the factual basis of the court’s decision is chal-
lenged we must determine whether the facts set out
in the memorandum of decision are supported by the
evidence or whether, in light of the evidence and the
pleadings in the whole record, those facts are clearly
erroneous. . . . When employing this standard of
review, this court cannot retry the facts . . . .’’ (Cita-
tion omitted; internal quotation marks omitted.) ‘‘A find-
ing of fact is clearly erroneous when there is no
evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Internal quotation marks omitted.) ATC Partnership
v. Windham, 268 Conn. 463, 479, 845 A.2d 389 (2004).
  The defendant argues that, in considering whether
she acted with good cause, the court should have offset
the duration of the defendant’s delay by the interval
when an appellate stay incident to the plaintiff’s appeal
was in effect, and those intervals when each of his two
motions to dismiss were pending. As to the discovery
delays, the defendant argues that she should not be
faulted for hesitating to proceed to a hearing on her
motion without access to full and complete discovery.
Finally, she argues that, at the February 24, 2014 hear-
ing, she advised the court she was ready to proceed to
a hearing on her motion at anytime.
   In response to the arguments raised by the defendant,
the plaintiff argues that the court noted lengthy periods
of inaction by the defendant and set forth a chronology
of that inactivity. The court also noted that the defen-
dant had failed to pursue her 2011 motion for contempt
regarding discovery, and had noticed numerous deposi-
tions, none of which occurred. More importantly, there
was no record of any activity in the case for the period
from November, 2012, until November, 2013. We agree
with the plaintiff that the court’s finding as to lack of
good cause was not clearly erroneous in light of the
defendant’s inactivity for extended time periods and her
repeated lack of follow-through in a series of noticed
depositions. The plaintiff’s appeal was withdrawn in
2010, only a few months after the defendant’s motion
for modification was filed, so how it would have
affected her ability to proceed efficiently for the next
three and one-half years is not evident. The court also
rejected the defendant’s claim that the plaintiff had
engaged in bad faith delay tactics by raising appropriate
and timely objections to her discovery requests, and
our review of the grounds set forth in the plaintiff’s
motions to quash and for protective orders support,
rather than undermine, the court’s findings that the
plaintiff’s objections were not merely frivolous.
   In addition, the defendant admitted that the plaintiff
had provided documentation in response to her discov-
ery requests, but focused on the need for signed tax
returns or release authorizations to obtain the plaintiff’s
tax returns herself. We do not consider the inability to
obtain tax returns a valid excuse for such an inordinate
delay when the defendant’s primary stated ground for
a modification was the plaintiff’s increased earnings.
Tax returns are a prime source for information as to
earnings, yet once the court had overruled the plaintiff’s
objections to her requests for production, the defendant
failed to pursue a motion to compel the production of
the tax returns or releases, failed to follow through with
depositions, noticed in 2010 and 2012, of either the
plaintiff or his accountant,13 and failed to seek a schedul-
ing order.
   Most significantly, the plaintiff filed his first motion
to dismiss in 2012, which Judge Schofield denied. This
afforded the defendant a reprieve, giving her additional
time to pursue the motion to modify the alimony award.
Judge Schofield ordered her to obtain a hearing date
and cease using lack of discovery as an excuse. At that
hearing, or immediately thereafter, she did not press
for any findings that the plaintiff had been noncompliant
with discovery or any orders directed to the plaintiff to
produce any specified documents prior to the hearing,
which the court indicated was to be scheduled expedi-
tiously. It is unrefuted in the record that the defendant
did not follow the court’s direction to obtain a hearing
date. Not only was no hearing ever scheduled, but the
defendant persisted in ineffectually pursuing more dis-
covery without much involvement from the court until
the plaintiff’s second motion to dismiss was heard in
February, 2014. Although the defendant claims she told
the court during that hearing that she was ready to
proceed, that was not the case. She in fact complained,
in her written objection and at the hearing, of an inabil-
ity to proceed due to the lack of sufficient disclosure
of the plaintiff’s tax returns. She also indicated that
she wanted to take the plaintiff’s deposition and get
responses to subpoenas that were outstanding.
  We conclude that the factual findings of the court
support its conclusion that the defendant failed to show
good cause to avoid a dismissal under Practice Book
§ 25-34 (e).
                            B
   As we have determined previously in this opinion,
the court’s dismissal of the defendant’s motion was
based, in part, on its determination that she had failed
to prosecute it with reasonable diligence under Practice
Book § 14-3. ‘‘We review case management decisions
for abuse of discretion, giving [trial] courts wide lati-
tude. . . . A party adversely affected by a [trial] court’s
case management decision thus bears a formidable bur-
den in seeking reversal. . . . A trial court has the
authority to manage cases before it as is necessary.
. . . Deference is afforded to the trial court in making
case management decisions because it is in a much
better position to determine the effect that a particular
procedure will have on both parties. . . . The case
management authority is an inherent power necessarily
vested in trial courts to manage their own affairs in
order to achieve the expeditious disposition of cases.
. . . The ability of trial judges to manage cases is essen-
tial to judicial economy and justice. . . . We will not
disturb a trial court’s decision regarding case manage-
ment unless after carefully examining the factual cir-
cumstances of the case, we determine that there was
an abuse of discretion.’’ (Citations omitted; internal quo-
tation marks omitted.) Krevis v. Bridgeport, supra, 262
Conn. 818–19.
   Although courts must be mindful of the policy
favoring a trial on the merits of any dispute whenever
possible, a court may still determine, in its sound discre-
tion, that a party’s diligence does not fall ‘‘within the
reasonable section of the diligence spectrum. . . . A
trial court properly exercises its discretion to dismiss
for failure to prosecute if the case has been on the
docket for an unduly protracted period or the court is
satisfied from the record or otherwise that there is no
real intent to prosecute . . . .’’ (Internal quotation
marks omitted.) Brochu v. Aesys Technologies, 159
Conn. App. 584, 594, 123 A.3d 1236 (2015). ‘‘[T]he
unquestioned rule is that great weight is due to the
action of the trial court and every reasonable presump-
tion should be given in favor of its correctness.’’ (Inter-
nal quotation marks omitted.) Bobbin v. Sail the
Sounds, LLC, 153 Conn. App. 716, 727, 107 A.3d 414
(2014), cert. denied, 315 Conn. 918, 107 A.3d 961 (2015).
   In part II A of this opinion, we set forth facts that
support the court’s finding of a lack of good cause.
We conclude that those facts also support the court’s
finding that the defendant failed to prosecute her
motion with reasonable diligence. The defendant’s
motion had been filed almost four years prior to the
hearing on the motion to dismiss. The court reasonably
construed four years to be an unduly protracted period
for the pendency of a motion to modify alimony. The
defendant’s inaction for extended periods and her fail-
ure to take unequivocal, productive steps to obtain the
discovery necessary and germane to the substantial
change she alleged in her motion—an increase in the
plaintiff’s income—established that there was insuffi-
cient good cause for her delay in prosecuting her
motion. A motion to increase an alimony order ostensi-
bly should have as a primary purpose a serious need
for immediate, increased financial support. Even when
the defendant was reminded, at the time Judge Scho-
field denied the plaintiff’s first motion of dismiss, of
her urgent duty to ensure the forward progress of her
motion to modify, the defendant did not accelerate or
streamline her scattered and imprecise discovery
efforts. She ignored the court’s direction to obtain a
hearing date and never sought a scheduling order, either
of which would have provided her with protection from
dismissal under Practice Book § 25-34 (e). We find no
abuse of discretion in the court’s decision to dismiss
the defendant’s motion for modification.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Practice Book § 25-34 (e) states in relevant part: ‘‘Unless for good cause
shown, no motion may be reclaimed after a period of three months from
the date of filing. This subsection shall not apply to those motions where
counsel appeared on the date set by the judicial authority and entered into
a scheduling order for discovery, depositions and a date certain for hearing.’’
   2
     The plaintiff’s motions to quash that were filed in 2010 alleged that the
defendant was seeking to subpoena the same documents to which the
plaintiff had objected to producing in response to her requests for produc-
tion, and that his objection had yet to be resolved.
   3
     The hearing dates, May 30 and May 31, 2012, were eventually cancelled
by the court.
   4
     The record reflects that Judge Schofield ordered the parties ‘‘to proceed
immediately downstairs and get a date’’ to have the motion heard on the
merits. She advised the parties: ‘‘I do not want to hear any excuses from
either side that you are not prepared to go forward on this date. I do not
want to hear that there’s outstanding discovery at all.’’ At that hearing, the
defendant maintained that the plaintiff had not fully complied with discovery,
but she did not request any specific compliance orders from the court on
that date. Although she requested a scheduling order for discovery at that
time, one was never issued, and given the tenor of the court’s order, that
it did not want ‘‘to hear that there’s outstanding discovery at all,’’ it appears
the court perhaps would not have countenanced further delay had a hearing
actually been scheduled. Notwithstanding the court’s specific directive, a
new hearing date was not obtained, a fact which the defendant admitted
in her motion to reargue before Judge Heller.
   5
     In eight motions to quash filed between August 9, 2012, and December
26, 2013, the plaintiff claimed that the defendant either was failing to attach
a Schedule A denoting what documents were being requested pursuant to
her deposition subpoenas, or she was trying to take out-of-state depositions
without first seeking the appointment of a commission from the court. In
fact, the defendant admitted to serving subpoenas for documents on out-
of-state entities prior to the proposed date of the depositions, obtaining the
documents, which the plaintiff claimed were never shared with him, and
then cancelling the actual depositions, a procedure the plaintiff claimed
was in violation of General Statutes §§ 52-148a and 52-148c, and Practice
Book § 13-28. In one instance, the plaintiff claimed that the defendant was
seeking to depose an entity with which he had never been associated.
   6
     Practice Book § 14-3, made applicable to family matters by Practice
Book § 25-48, states in pertinent part: ‘‘(a) If a party shall fail to prosecute
an action with reasonable diligence, the judicial authority may, after hearing,
on motion by any party to the action . . . or on its own motion, render a
judgment dismissing the action with costs. At least two weeks’ notice shall
be required except in cases appearing on an assignment list for final adjudica-
tion. Judgment files shall not be drawn except where an appeal is taken or
where any party so requests.’’
   7
     At the hearing on the motion to dismiss, the plaintiff argued that because
the dissolution judgment limited an alimony increase to an increase in a
party’s wages, it was difficult to discern why the defendant’s discovery
efforts were related to information concerning the plaintiff’s assets, as well
as information concerning employment income and tax returns that predated
the judgment of dissolution. The defendant countered that some of her
discovery was in regard to a motion for compliance with property distribu-
tion orders contained in the dissolution judgment. The court correctly noted
that there was no motion pending before it concerning compliance pertaining
to property distribution. On appeal, the defendant has not raised any claim
with respect to this issue and has not identified the motion for compliance
to which she had referred during the hearing before Judge Heller.
   8
     As previously noted, the defendant may have sought to avoid the rule’s
effect at one point by unilaterally requesting that the caseflow coordinator
schedule her motion for a hearing rather than filing a notice of reclaim.
   9
     In accordance with Practice Book § 25-34 (e), trial courts have imposed
a variety of sanctions in response to a party’s failure to reclaim a motion
within three months after it has been filed. The plaintiff draws our attention
to a number of decisions in which trial courts have dismissed motions that
were determined to be stale. See, e.g., Montgomery v. Shipman, Superior
Court, judicial district of Tolland, Docket No. FA-98-0067662-S (September
5, 2008) (appeal from family support magistrate dismissed when not
reclaimed for over one year after filing without good cause shown for delay
in pursuing appeal); Miller v. Miller, Superior Court, judicial district of
Hartford, Docket No. FA-87-0327052 (April 2, 2002) (motion to modify ali-
mony dismissed after court concludes that Practice Book § 25-34 [c] does
not permit party to reclaim motion after period of three months and no
good cause shown); Hill v. Hill, Superior Court, judicial district of Fairfield,
Docket No. FA-91-0374254-S, (January 8, 2001), (vast majority of motions
filed by plaintiff dismissed as stale and in violation of § 25-34 [e] when
plaintiff’s noncompliance with case management order established lack of
good cause shown), aff’d, 75 Conn. App. 902, 818 A.2d 901, cert. denied,
264 Conn. 911, 826 A.2d 1155 (2003); Lang v. Rufleth, Superior Court, judicial
district of Hartford, Docket No. FA-95-0710971 (July 26, 2000) (unreclaimed
motions filed two years earlier, requesting division of marital property pursu-
ant to agreement to permit court to reserve jurisdiction six months after
dissolution for such division, dismissed absent showing of good cause).
   The plaintiff has drawn our attention to the decisions of other trial courts
that have denied the motions that were determined to be stale. See, e.g.,
Nuzzi v. Nuzzi, Superior Court, judicial district of Stamford-Norwalk,
Docket No. FA-06-4008282 (January 2, 2014), (nearly five year old motion
to modify alimony denied under Practice Book § 25-34 [e] when no good
cause shown for delay), rev’d on other grounds, 164 Conn. App. 751,
A.3d (2016); Vallas v. Vallas, Superior Court, judicial district of Stamford-
Norwalk, Docket No. FA-90-0112609-S (May 20, 1998) (family support magis-
trate’s denial of motion not reclaimed for period of four years without good
cause affirmed). As the plaintiff points out, several trial courts have declined
to act on stale pendente lite motions, thereby denying retroactivity to support
orders entered at the time of dissolution of the marriage. See, e.g., O’Donnell
v. Johnson, Superior Court, judicial district of New London, Docket No.
FA-12-4119469 (April 6, 2015) (claim for retroactive support order at time
of final custody determination denied because court determined that, under
§ 25-34 [e], motion for pendente lite child support that was not reclaimed
after three months under rule cannot be treated as still pending by operation
of law); Sudol v. Sudol, Superior Court, judicial district of Stamford-Norwalk,
Docket No. FA-12-4023333-S, (September 8, 2014) (in absence of evidence
that child’s needs unmet or that plaintiff had suffered financial detriment,
court, pursuant to § 25-34 [e], declined to enter retroactive child support
order pursuant to plaintiff’s pendente lite motion filed two years before date
of dissolution but never reclaimed). Also, the plaintiff draws our attention to
the decision of one trial court that, after finding good cause shown, overruled
an objection to the docketing of a pendent lite motion reclaimed more than
three months after its date of filing. See Mendoza v. Scott, Superior Court,
judicial district of New London, Docket No. FA-06-4006691-S (July 11, 2007).
   We suggest that a dismissal is a more appropriate sanction than a denial
or the sustaining of an objection to redocketing the motion because a
dismissal reflects a determination, made in accordance with Practice Book
§ 25-34 (e), that the motion procedurally cannot proceed further. In addition,
a dismissal is a more common sanction when a party has failed to prosecute
an action diligently. A denial could be construed as a decision on the merits
of the motion, and we recognize that when a motion is dismissed as stale,
the movant may file and serve the opposing party with a new motion,
possibly alleging grounds similar to the grounds previously alleged in the
dismissed motion. The movant, however, in the case of a motion seeking
to modify alimony, will have lost the benefit of requesting retroactivity of
any modified order beyond the filing date of the new motion. See General
Statutes § 46b-86 (a), which states in pertinent part: ‘‘No order for periodic
payment of permanent alimony . . . may be subject to retroactive modifica-
tion, except that the court may order modification with respect to any period
during which there is a pending motion for modification of an alimony . . .
order from the date of service of notice of such pending motion upon the
opposing party pursuant to section 52-50. . . .’’
   10
      See footnote 6 of this opinion.
   11
      We observe that, before this court, the plaintiff has raised the court’s
reliance on Practice Book § 14-3 as an alternate ground upon which this
court may affirm the judgment of the trial court pursuant to Practice Book
§ 63-4.
   12
      Although the defendant has phrased the present claim in very general
terms, by asserting that ‘‘[t]he trial court improperly dismissed [her] motion,’’
our review of the substance of her analysis of the claim reveals the issues
related to the claim that we will address.
   13
      Only after the plaintiff filed his second motion to dismiss did the defen-
dant renew her attempts to depose the defendant’s accountant and move
to compel the production of the plaintiff’s tax returns or release authoriza-
tions for them. Due to the pendency of his motion to dismiss, the plain-
tiff objected.